Title: From Thomas Jefferson to William Duane, 8 August 1801
From: Jefferson, Thomas
To: Duane, William


Sir
Monticello Aug. 8. 1801.
By a new arrangement of the post between Washington and Milton, Charlottesville &c it now leaves Washington Monday evening & reaches this neighborhood Thursday morning. consequently […] the Philadelphia papers of Saturday morning arrive here the Thursday morning following, [say] in 4. days exclusive of Sunday. […] they [would] before to be 9. days on the road. I recieved your paper of Saturday the 1st instant at this place on the morning of the 6th. I presume that in winter it would only be your Friday’s paper which could get to Washington Monday evening in time to come by the post of that day for this neighborhood. this regulation has been affected by [making] the rider pass direct from Fredericksburg by Orange court house, to Milton & Charlottesville, where it arrives on the same day as formerly. I mention these things for your government as it enables you to send papers of several days later date to all your customers at & beyond this neighborhood. it is a considerable injury to your papers here that they have been […] in their [news] by others. accept my salutations and best wishes.
Th: Jefferson
